                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        CASE NO. 3:01-CR-085-MOC-DCK-4

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
 vs.                                                  )
                                                      )
 JASON SHERRARD JOHNSON,                              )
                                                      )
                               Defendant,             )
                                                      )
 and                                                  )
                                                      )
 BUD ANTLE, INC.,                                     )
                                                      )
                               Garnishee.             )


               DISMISSAL OF WRIT OF CONTINUING GARNISHMENT

       THIS MATTER IS BEFORE THE COURT on the United States’ “Motion for Dismissal

Of Writ Of Continuing Garnishment” (Document No. 398). The Court has reviewed the motion,

which notes that “the Defendant is no longer employed by the Garnishee.” Id. at p. 1.

        IT IS THEREFORE ORDERED that upon motion of the United States for the reasons

stated therein and for good cause shown, the Writ of Continuing Garnishment (Document No. 389)

filed in this case against the Defendant is DISMISSED.

       SO ORDERED.

                                            Signed: June 24, 2021
